547 F.2d 1100
UNITED STATES of America, Plaintiff-Appellee,v.Louis Joseph Marion Marvin IVES, Defendant-Appellant.
No. 73-1726.
United States Court of Appeals,Ninth Circuit.
Oct. 15, 1976.Certiorari Denied Feb. 22, 1977.See 97 S. Ct. 1130.

Mark E. Vovos (argued), of Bovey & Vovos, Spokane, Wash., Kelly Hancock (argued), Omak, Wash., for defendant-appellant.
Robert S. Linnell, Asst. U. S. Atty.  (argued), Spokane, Wash., for plaintiff-appellee.
Before DUNIWAY and WALLACE, Circuit Judges, and WOLLENBERG,* District Judge.
PER CURIAM:


1
Our opinion in this case, 504 F.2d 935, was filed August 9, 1974.  Ives petitioned the Supreme Court for a writ of certiorari which was granted, 421 U.S. 944, 95 S. Ct. 1671, 44 L. Ed. 2d 97.


2
Thereafter, the Court ordered "that the judgment of the said United States Court of Appeals in this cause be, and the same is hereby, vacated; and that this cause be, and the same is hereby, remanded to the United States Court of Appeals for the Ninth Circuit for further consideration in light of Drope v. Missouri, 420 U.S. 162, 95 S. Ct. 896, 43 L. Ed. 2d 103 (1975)."  See 421 U.S. 944, 95 S. Ct. 1671, 44 L. Ed. 2d 97 (1975).


3
An examination of Drope makes clear that the only issues which the Court has directed us to consider further are found in part II of our opinion.  Therefore, we reinstate parts I, III and IV of our opinion.


4
The judgment of the district court is vacated and the case is remanded for further proceedings pertaining to the issues contained in part II of our opinion in light of Drope, as well as DeKaplany v. Enomoto, 540 F.2d 975 (9th Cir. 1976) (en banc).



*
 Honorable Albert C. Wollenberg, United States District Judge, Northern District of California, sitting by designation